Case 1:20-cv-00189-JSR Document 89

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARNEGIE INSTITUTE OF WASHINGTON,
et al.,

Plaintiffs,
-y-
PURE GROWN DIAMONDS, INC., et al.,

Defendants.

CARNEGIE INSTITUTE OF WASHINGTON,
et al.,

Plaintiffs,
“Yo
FENIX DIAMONDS, LLC,

Defendant.

Filed 08/31/20 Page 1 of 18

20-cv-189 (JSR)

20-cv-200 (JSR}

OPINION & ORDER

JED S. RAKOFF, U.S.D.d.,

Now before the Court are plaintiffs’ motions, in each of the

above-captioned actions, to dismiss certain of defendants’

counterclaims and to strike certain of defendants’ affirmative

defenses - specifically, those sounding in inequitable conduct.

For the reasons that follow, the Court finds that defendants’

allegations, presumed true at this stage, state with sufficient

particularity a plausible claim for inequitable conduct.

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 2 of 18

FACTUAL BACKGROUND

 

These two related cases were filed in January 2020 and are
nearing the close of discovery. In an opinion and order issued
May 8, 2020, the Court denied defendants’ motions to dismiss the
complaints and adopted certain claim constructions. 20cv189, ECF
No. 46; 20cv200, ECF No. 42, The plaintiffs in both actions are
Carnegie Institution of Washington (“Carnegie”) and M7D
Corporation (“M7D”%}. Carnegie and M7D call themselves “pioneers
in the laboratory synthesis of high-clarity diamonds.” Compl.,
20cv189, ECF No. 1, @ 4, and they allege that Carnegie is the
assignee of the two patents-in-suit, id. 9 2, and that M/7D is the
licensee of the patents with all rights to enforce them, id. 7 6.

The two patents-in-suit relate to methods for creating
synthetic, lab-grown diamonds. Various techniques now exist for
creating diamonds in a lab with “the same physical, chemical and
optical qualities as diamonds mined from the earth.” Id. WT 7?/.
One technique for growing diamonds in a lab is called chemical
vapor deposition (CVD). This process begins with a tiny diamond
“seed,” which is grown into a diamond by feeding hydrocarbon gases
into a chamber under low pressure and then energizing the gases.
Id, 97 78.

The motions at bar only concern one of the two
patents-in-suit: Method of Making Enhanced CVD Diamond, U.S.

Patent No. US RE41,189 (filed Jan. 30, 2009) (issued Apr. 6, 2010)

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 3 of 18

(“the ‘189 Patent”). It teaches a method of “annealing,” which is
a process to repair defects in lab-grown diamonds, including to
improve the color of diamonds that turned out dark or opaque.
Plaintiffs assert that the ’189 Patent teaches a superior method
of annealing lab-grown diamonds that involves encapsulating the
diamond in an outer body, usually of graphite, and applying very
high temperatures and pressures.

In the affirmative defenses and counterclaims at issue here,
defendants allege that the ‘189 Patent “is unenforceable because
it was acquired through inequitable conduct or, in the aiternative,
because the ’189 Patent is a reissue of a patent that was procured
by inequitable conduct.” Pure Grown Diamonds and IIA Techs.
Amended Counterclaims and Affirmative Defenses, 20cv189 (JSR), ECF
No. 56, Affirmative Defenses (“PGD AD”) @ 8; Fenix Amended
Counterclaims and Affirmative Defenses, 20cv200 (JSR), ECF No. 57,
Affirmative Defenses %€ 6 {same).! To support that claim,
defendants make the following allegations, which the Court
presumes true for the purpose of these motions.

Dr. Robert Frushour and Dr. Wei Li filed a patent application
in June 2002 (the “First Application”), listing themselves as

inventors. It was accompanied by a declaration signed by both

 

1 On the issue of inequitable conduct, all defendants’
counterclaims and affirmative defenses are identical. Hereafter,
for brevity, the Court cites only the Pure Grown Diamonds and ITA
Technologies Affirmative Defenses.

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 4 of 18

that asserted, “I believe I am... an original, first and joint
inventor .. . of the subject matter which is claimed and for which
a patent is sought on the invention entitled: METHOD OF MAKING
ENHANCED CVD DIAMOND.” PDG AD 7 9. Frushour was experienced with
high-pressure/high-temperature diamond technology. Id. @@ 10.
Based upon prior experiments with natural diamonds, Frushour and
Li thought the process they had used on natural diamonds might
induce the same color change in CVD diamonds, and this formed the
basis for the First Application. Id. @ 16. Frushour and Li worked
together at Phoenix Crystal Corporation (which is not a party in
these actions), to which they assigned their rights in the First
Application. Id. @ 9.

In May 2004, attorney Paul Kokulis (representing Carnegie)
contacted the prosecuting attorney for the First Application,
James Singer. Id. 9 17. Kokulis claimed that Carnegie was the
rightful inventor of the claims in the First Application. Id.
Singer said he had no reason to believe this assertion and asked
for proof, which Carnegie and Kokulis did not provide. Id. Two
months later, Russell Hemley, Ho-Kwang Mao, and Chih-Shiue Yan
(the “Carnegie Scientists”) filed a patent application (the
“Second Application”) with a corresponding declaration listing the
three of them as joint inventors, and seeking to patent the same
subject matter as the First Application. They requested an

interference proceeding, by which the Patent and Trademark Office

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 5 of 18

(“PTO”) might identify which group of inventors invented the
commonly claimed invention. Id. WG 1-12. The Carnegie
Scientists’ declaration asserted that they had conveyed to Li the
annealing steps to be used, but this was false. Id. 9 16.

In November 2004, the First Application issued as United
States Patent No. 6,811,610 (“the '610 Patent”). Id. @ 11. The
interference request was subsequently dismissed, and the PTO
allowed the Second Application to “go abandoned.” Id. @ 17.

Through a chain of assignments, by the time the '610
Patent issued, rights in it had been assigned to Diamond
Innovations, Inc (which is not a party to these actions). In
September 2008, Diamond Innovations, Inc. transferred its interest
in the ‘610 Patent to Carnegie. Id. @ 21.

In January 2009, Carnegie filed an application seeking
reissue of the ’610 Patent (the “Reissue Application”). In the
Reissue Application, Carnegie declared through its employee Gary
Kowalczyk that reissue was warranted because of an “error”:
“Frushour is incorrectly named on the [’610 Patent} as an inventor
and [the Carnegie Scientists] are incorrectly not named as
inventors.” Id. { 22. Defendants allege that this statement was
“knowingly false” or at least “willfully blind.” Id. 7 22.

Defendants also allege that Carnegie failed to provide the
PTO with certain relevant information. Carnegie, Kowalczyk, and

the Carnegie Scientists had not contacted Frushour to let him know

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 6 of 18

that they intended to assert that he was not an inventor, nor did
they tell the PTO that they did not contact Frushour,. They also
did not tell the PTO that the Carnegie Scientists had filed a prior
application that had gone abandoned, or that Diamond Innovations,
Inc. believed that Frushour and Li were the correct inventors (as
the prosecuting attorney for the First Application had stated in
2004). Id. Ff 22.

Defendants allege that if Carnegie had told the PTO these
things, and if it had not submitted to the PTO a false deciaration,
then the PTO would not have reissued the patent. Id. 4 23. In
reliance on the false declaration and in light of the failure of
Carnegie, Kowalczyk, the Carnegie Scientists, and Li to live up to
their duty of candor to the PTO, the PTO reissued the 610 Patent
as the ‘189 Patent, which is one of the patents-in-suit. Id. 7 24.

Defendants also submit an alternative set of allegations.
They contend that, if the Carnegie Scientists did, in fact, convey
the annealing process to Li, then Li’s original declaration with
the First Application (i.e., that Frushour and he were the
inventors) was false. Id Wf 42-43. Defendants claim that this
taint on the original patent taints the reissued patent as well.
Id. @ 48.

Because they offer these two sets of allegations in the

alternative, defendants argue that it does not matter who the

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 7 of 18

inventors were because “[e]ither way, someone deliberately lied to
the [PTO].” Id. 50.
LEGAL STANDARDS
The standard for evaluating counterclaims is familiar. “[A]
new counterclaim, like all pleadings, must conform to the pleading

requirements of Twombly and Iqbal.” GEOMC Co. v. Calmare

 

Therapeutics Inc., 918 F.3d 92, 99 (2d Cir. 2019).

 

As for affirmative defenses, Federal Rule of Civil Procedure
12(f) provides that a “court may strike from a pleading an
insufficient defense.” Courts in the Second Circuit used to strike
affirmative defenses only if there was “no question of fact that

might allow the defense to succeed.” E.g., Inter-Am. Dev, Bank v.

 

HG Trade Opportunities Fund N.V., No. 16 CIV, 9782 (PAE), 2017 WL

 

6025350, at *5 (S.D.N.Y. Dec. 4, 2017) .? However, in 2019 the
Second Circuit modified the “no question of fact” test to bring it
in line with modern plausibility pleading. The court held that
“the plausibility standard of Twombly applies to determining the
sufficiency of all pleadings, including the pleading of an
affirmative defense, but with recognition that, as the Supreme

Court explained in Iqbal, applying the plausibility standard to

 

2 Though not relevant here, an affirmative defense can also be
struck if it is legally insufficient or if it would prejudice other
parties, e.g., due to dilatory assertion of the defense. see
Cognex Corp. v. Microscan_ Sys., Inc., 990 F, Supp. 2d 408, 418
(S.D.N.Y. 2013).

 

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 8 of 18

any pleading is a ‘context-specific’ task.” GEOMC Co. Vv, Calmare

 

Therapeutics Inc., 918 F.3d 92, 98 (2d Cir. 2019). While

 

affirmative defenses must be plausible, the Second Circuit further
explained that a court should sometimes apply a lesser “degree of
rigor” to affirmative defenses because “[t]he pleader of a
complaint has the entire time of the reiévant statute of
limitations to gather facts necessary to satisfy the plausibility
standard. By contrast, the pleader of an affirmative defense has
[significantly less time].” Id. at 98.

Here, the defendants have already amended their affirmative
defenses, and these sets of affirmative defenses were filed about
five months after the complaint. By the time they were filed, the
parties had engaged in some discovery, including the deposition of
Frushour. Given the relatively long period afforded defendants
and the availability of significant discovery before they filed
these affirmative defenses, the Court applies the same degree of
rigor to the counterclaims and the affirmative defenses, accepting
well-pleaded allegations as true and assessing whether they state
a plausible claim or defense.

Inequitable conduct allegations are rooted in fraud and thus
must be pled with particularity under Rule 9(b). Exergen Corp. v.

Wal-Mart Stores, Inc., 575 F.3d 1312, 1328-29 (Fed. Cir. 2009).

 

The pleading must state “the specific who, what, when, where, and

how of the material misrepresentation or omission committed before

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 9 of 18

the PTO.” Td, at 1327. “Inequitable conduct requires a finding

of both intent to deceive and materiality, and Therasense, Inc. Vv.

 

Becton, Dickinson & Co. raised the bar on what is required under

 

each prong.” Cognex Corp. v. Microscan Sys., Inc., 390 F. Supp.

 

2d 408, 418 (S.D.N.Y. 2013); see Therasense, Inc. Vv. Becton,

 

Dickinson & Co., 649 F.3d 1276, 1290 (Fed. Cir. 2011) (en banc)
(“This court now tightens the standards for finding both intent
and materiality in order to redirect a doctrine that has been
overused to the detriment of the public.”).

To demonstrate scienter on a claim of inequitable conduct,
“the facts pled must allow the court to ‘reasonably infer that a
specific individual (1) knew of the withheld material information
or of the falsity of the material representation, and (2) withheld
or misrepresented this information with a specific intent to
deceive the PTO.'” Cognex Corp., 990 F. Supp. at 418) (citations
omitted) (quoting Therasense, 649 F.3d at 1290). The Court “may
infer intent from indirect and circumstantial evidence.” Id.

The pleading must also show “but-for materiaiity.” For
example, “[wlhen an applicant fails to disclose prior art to the
PTO, that prior art is but-for material if the PTO would not have
allowed a claim had it been aware of the undisclosed prior art.”

Therasense, 649 F.3d at 1291.

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 10 of 18

ANALYSIS

A. Whether the Court May Consider Evidence Adduced by the Parties

 

As a threshold matter, the Court must determine whether it
may consider certain evidence submitted with the parties’ filings.
The Court may not consider at this stage material outside the
pleadings, with few exceptions. That said, a pleading is “deemed
to include any written instrument attached to it as an exhibit,
materials incorporated in it by reference, and documents that,
although not incorporated by reference, are ‘integral’ to the
foleading].” Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004)
(citations omitted). The Court required supplemental briefing on
this matter and issued a prior order. 20cv189 (JSR), ECF Nos.
81-83; 20cv200 (JSR), ECF Nos. 84-86.

Based upon the parties’ supplemental briefing, as the Court
stated in its prior order, the Court concludes that most of the
documents that the parties attached to their respective filings
may be considered on a motion to dismiss by virtue of being
incorporated by reference in the pleadings, integral to the
pleadings, and/or subject to judicial notice as a public record.

However, at this stage, the Court may not consider
correspondence between James Singer and Paul Kokulis (Plaintiffs’
Exhibit 8, PGD and IIA’s Exhibit F) or Li’s lab notebook {PGD and
TIA’s Exhibit DD}. Although the pleadings mention some such

correspondence, and such a notebook, these documents were not

10

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 11 of 18

integral to the pleadings, incorporated by reference, or attached,
and they are non-public documents that cannot be the subject of
judicial notice.
BL The Sufficiency of Defendants’ Allegations

The Court turns now to the specificity and plausibility of
defendants’ allegations. Their principal theory of inequitable
conduct can be summarized as follows: (1) Frushour and Li invented
the patented techniques. (2) Kowalczyk and the Carnegie Scientists
made misrepresentations to the PTO because they knew that Frushour
and Li invented the patented techniques and the Carnegie Scientists
did not. (3) They also withheld information to mislead the PTO.
(4) The PTO reissued the patent because of these misrepresentations
and omissions, As to each step of defendants’ theory, the Court
now considers defendants’ particularized allegations.

1. Inventorship

Defendants allege:

Frushour and Li already knew what process conditions to

use when annealing CVD diamonds because (i) they had

previously induced color change in natural diamonds

using the exact same annealing conditions, (ii) they

thought those same annealing conditions would also work

to induce color change in CVD diamond, and (iii) that

process did, in fact, successfully induce the same color

change in CVD diamonds.
PGD AD 7 16. They further allege that the Carnegie Scientists

“did not convey the claimed annealing steps to Frushour or Li,”

and deliberately lied about this to the PTO when the Second

11

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 12 of 18

Application was filed. Td. They also allege that “Li’s
contemporaneously maintained notebook does not indicate that [the
Carnegie Scientists] provided any annealing conditions to use.”
Id, Finally, they allege that Frushour in his deposition testified
that he disagreed with the Carnegie Scientists’ declaration,

At this preliminary stage, these allegations are sufficiently
particularized and support a plausible inference that Frushour and
Li, and not the Carnegie Scientists, were properly listed as
inventors.

Plaintiffs argue that the defendants’ allegations rely
entirely upon Frushour’s beliefs about his inventorship, and that
he and the Carnegie Scientists have always had a good-faith
disagreement about this. They argue that, in his deposition,
“Frushour had no memory of Carnegie’s CVD and annealing activity
at the time, and did not know the details of any communications
between Carnegie and Li or the source of” certain CVD diamonds
that Li may have received from the Carnegie Scientists and used in
experiments related to the development of the patented techniques.
Pls.’ Mem. in Support of Mot. to Dismiss (*MTD%) 20. Also,
“Frushour failed to recognize entries in the notebook indicating
that Li obtained diamonds from a Carnegie Scientist.” Id.

It is certainly plausible that the Carnegie Scientists may

have conveyed the steps to Li or conceived them first, but so,

too, they may not have. At this preliminary stage, on the record

i2

 

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 13 of 18

before it, the Court can only conclude that each of these scenarios
is plausible. It is unsurprising that Frushour could not testify
about the details of the Carnegie Scientists’ prior inventive
activities, if any. Indeed, neither Frushour nor the Carnegie
Scientists have perfect information regarding the others. That is
what discovery is for. For present purposes, defendants’
allegations are particularized enough and support a plausible
inference that Frushour and Li invented the patented material.
Finally, plaintiffs add that the defendants did not plead
that Frushour and Li were the first ones to develop the techniques
at issue. While it is true that defendants did not explicitly
allege that Frushour and Li devised the method prior to Carnegie,
drawing inferences in defendants’ favor for purposes of this motion
as the Court must, the pleading supports such an inference. E.g.,

PGD AD 7 24 (The Carnegie Scientists “did not convey the claimed

 

annealing steps to Frushour or Li. . . . Frushour and Li already
knew what process conditions to use.”) {emphasis added).
2. Misrepresentations to the PTO Concerning Inventorship

Defendants allege that the Carnegie Scientists falsely
asserted inventorship in a declaration submitted with the Second
Application, and Kowalczyk knew of, or was willfully blind to,
this deception, which he thus carried forward in the Reissue
Application. PGD AD {@ 22. On this point, defendants’ essential

allegation is that, “[u]pon information and belief,” “[the

13

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 14 of 18

Carnegie Scientists], Carnegie, and Kowalczyk knew that they did
not convey the claimed annealing steps to Frushour or Li but still
chose to submit a false deciaration to that effect in 2004 to the
Patent Office” in connection with the Second Application. PGD AD
q@ 30.

The Court may consider the Carnegie Scientists’ declaration
on this motion because it is integral to the pleadings. The
Carnegie Scientists’ declaration says, in part, that Li had
previously worked at Carnegie, that during April to August 2002,
Carnegie sent diamonds to Li and directed him to anneal them, and
that “{wle believe that the [high pressure/high temperature]
annealing processes discussed in [the First Application] are
processes we directed Dr. Li to carry out because they are similar
to the [high temperature/high pressure] processes that we asked
De. Li to perform.” Decl. of Carnegie Scientists, 20cv189 (JSR),
ECF No. 69-7, @ 8 (July 12, 2004).

The Court has already concluded that it is plausible that
Frushour and Li were the inventors of this annealing process.
Given that the Carnegie Scientists were clearly aware of Frushour
and Li's claims to inventorship in the First Application when they
filed their declaration with the Second Application, and given
their admission in the declaration that the annealing process
described in the First Application was only “similar to” the

process they asked Li to perform, defendants’ allegations of

14

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 15 of 18

intentional misrepresentation are plausible. Moreover, because
Carnegie, as the owner of the patent, was the declarant when the
Reissue Application was filed, it is reasonable to assume that
Kowalczyk as Carnegie’s representative may have consulted with
other Carnegie affiliates with knowledge about this matter -~ i.eé.,
the Carnegie Scientists. Therefore, one can draw a plausible
inference that, when submitting a declaration in connection with
the Reissue Application, Carnegie, and Kowalczyk as its agent,
knew or willfully avoided knowing that the Carnegie Scientists did
not invent the patented techniques.

Plaintiffs argue that defendants’ allegations are imprecise
as to who engaged in the alleged inequitable conduct. MTD 23.
They are correct that Rule 9(b) requires specificity on this point.
But defendants did specifically identify those whom it accuses of
inequitable conduct: the Carnegie Scientists, Kowalczyk, and Li.
The Court focuses on the allegations concerning the Carnegie
Scientists and Kowalczyk.

As previously stated, the Court found plausible defendants’
allegation that the Carnegie Scientists did not convey the
annealing steps to Ld but falsely averred that they did. If so,
then either they told the truth to Kowalczyk, in which case he
intentionally reiterated that misrepresentation in the Reissue
Application; or they misled Kowalczyk, too, in which case their

misrepresentation was nevertheless the basis for Carnegie’s

15

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 16 of 18

misrepresentation to the PTO in the Reissue Application. Either
way, if the Carnegie Scientists intentionally lied in their
declaration, then that inequitable conduct also formed the basis
for the Reissue Application. Defendants have, thus, described the
circumstances of the alleged inequitable conduct with enough
particularity.

3. Omissions Concerning Inventorship

 

In addition to alleging intentional misrepresentations,
defendants allege that Carnegie, and Kowalczyk as its agent,
omitted information to deceive the PTO. For example, Carnegie
did not tell the PTO that it did not contact Frushour prior to
filing the Reissue Application, or that Singer (the prosecuting
attorney on the First Application) had said in 2004 that he had no
reason to believe that the Carnegie Scientists were the inventors.
The Court harbors doubts, for largely the reasons articulated by
plaintiffs, see MTD 16-18, about whether Carnegie had an obligation
to volunteer information like this to the PTO. However, the Court
need not address defendants’ allegations regarding omissions
because the allegations of intentional misrepresentation suffice
at this stage.

4. Materiality

There is no substantial dispute regarding materiality. The
only issue presented to the PTO by the Reissue Application was the

question of inventorship. On the assumption that the Carnegie

16

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 17 of 18

Scientists (and Carnegie and Kowalczyk, when they adopted the
Carnegie Scientists’ position) misled the PTO regarding
inventorship, that misrepresentation was plainly material.
Consider the alternative: if Carnegie had instead said that
Frushour and Li were the inventors, then the PTO certainly would
not have reissued the patent.

5. Alleged Ineguitable Conduct as to the First Application

 

Finally, the Court turns to defendants’ alternative set of
allegations -- that “[i]f the July 12, 2004 Declaration of [the
Carnegie Scientists] is to be believed, Li committed inequitable
conduct with respect to the [First] Application.” PGD AD FT 42.
Specifically, defendants allege that Li committed inequitable
conduct by asserting his and Frushour’s inventorship while
deliberately omitting the Carnegie scientists, who had conveyed to
him the annealing steps to use.

These allegations are plausible for largely the same reasons
that the first set of allegations are. At this preliminary stage
and on the limited record before the Court, it is plausible that
the Carnegie Scientists’ declaration 1s correct, and that i
received annealing instructions from Carnegie. This is enough to
support a plausible inference that Li's inventorship declaration
with the First Application, which omitted the Carnegie Scientists,

intentionally deceived the PTO in a material way.

17

 
Case 1:20-cv-00189-JSR Document 89 Filed 08/31/20 Page 18 of 18

Perhaps Frushour and Li invented this annealing process and
the Carnegie Scientists lied to the PTO. Perhaps the Carnegie
Scientists invented the process and hired Frushour and Li to carry
it out, and Li lied to the PTO. In concluding that both these
alleged scenarios meet the low threshold of “plausible,” and that
defendants have described them with sufficient particularity to
survive Rule 9({b), the Court does not mean to suggest that
plaintiffs are trapped on the horns of the dilemma defendants
propose. While defendants believe that it does not matter who
invented the annealing process because “[e]ither way, someone
deliberately lied to the [PTO],” PGD AD § 50, there is another
possibility. Perhaps Frushour and Li, on the one hand, and the
Carnegie Scientists, on the other, each reasonably believed they

had invented this new annealing process, and no one “lied to the

[PTO] .%

For now, however, defendants have plausibly alleged
inequitable conduct. Plaintiffs’ motions to dismiss are,
accordingly, denied. The Clerk of Court is directed to close

docket entry number 59 in 20cv189 (JSR) and docket entry number 66

in 20cv200 (JSR).

 

SO ORDERED.
Dated: New York, NY \LA. Lg
August 31, 2020 JED¢S, RAKOFF, U4SYD

18

 
